PER CURIAM *.
Edwin W. Sterling was Charged by bill of information with possession of a firearm after having been previously convicted of a felony (simple burglary) in violation of La.R.S. 14:95.1. Defendant entered a plea of not guilty at the arraignment. After a hearing, the trial judge denied defendant’s motion, to suppress physical evidence. Thereafter, defendant moved to withdraw his former plea of not guilty and to enter a plea of guilty as charged, expressly reserving his right to appeal the court’s denial of his pre-plea motion to suppress.1 The trial judge accepted the plea of guilty after determining that the plea was made voluntarily with understanding of the nature of the charge. Defendant was sentenced to serve five years at hard labor with credit for time served. On appeal, defendant relies on one assignment of error for reversal of his conviction and sentence.
Wé have reviewed the record and find no merit to defendant’s assignment of error. Accordingly, we affirm his conviction and sentence.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.

 The Honorable Edward A. de la Houssaye, III participated in this decision as Associate Justice Ad Hoc.


. State v. Crosby, 338 So.2d 584 (La.1976).